Citation Nr: 1612191	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty service from November 1963 to November 1965 and from February 1967 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 and May 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in March 2014, a statement of the case (SOC) was issued in June 2014, and a substantive appeal was received in July 2014.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The medical evidence of record does not reveal that the Veteran has hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As to the current appealed claims, information concerning the VCAA duty to notify was sent to the Veteran in a letter dated November 2013.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159  (2014).  The RO associated the Veteran's service treatment records, relevant records from his service personnel file, private treatment records, and VA treatment records with the claims file.  

The Veteran underwent VA examinations for the issues of his bilateral hearing loss and tinnitus.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided supporting rationales for the opinions rendered. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss and tinnitus, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385  to define hearing loss for VA compensation purposes). 

In Hensley  v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at the Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran reports that he was a gunner's mate in the Navy for 24 years.  He has conducted naval gunfire support in Vietnam, Iraq and Iran.  He was a small arms range supervisor in Norfolk, Virginia.  He contends that his hearing has been decreasing for years due to his military noise exposure.

A review of the Veteran's service treatment records shows that only whisper voice tests were conducted at enlistment April 1962, which showed normal hearing.   The first audiogram on file was completed at reenlistment in February 1967 and showed normal hearing from 500 Hertz to 6000 Hertz in both ears.  Over a dozen hearing tests were completed during service.  A few showed a mild hearing loss at one
frequency in one ear (February 1971, July 1972, November 1982, and June 1984).  The Veteran's exit examination in February 1987 showed normal hearing.

The Veteran was provided with a VA examination in March 2013.  At the examination, the Veteran was administered an audiogram.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        15
        5
        25
        30
LEFT
        10
        15
        10
        30
        25
 
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Audiogram revealed sensorineural hearing loss at the higher frequencies bilaterally.  It was noted that the Veteran did not have hearing loss for VA purposes.

Analysis

Having reviewed the complete record, the Board finds that service connection for a bilateral hearing loss disability is not warranted, as there is no evidence of a current hearing loss disability for VA compensation purposes.  Specifically, as reflected in the March 2013 VA audiological findings, there is no current evidence of auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz, no evidence of auditory threshold of 26 decibels or greater for at least three of the above frequencies, and no evidence of speech recognition scores of less than 94 percent using the Maryland CNC Test.  See 38 C.F.R. § 3.385 (2015).  There are no other audiological reports of record.  Notably, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Veteran in this case has not submitted any competent medical evidence contrary to the examination findings cited above.  In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225. 

Because the Veteran does not have a hearing loss disability for VA purposes, he does not meet the requisite first element of his service connection claim.  His claims fails on this basis and as such there is no duty to get a medical nexus opinion since he is found to not have a current hearing loss disability for VA purposes.

Based on the foregoing reasons and bases, service connection for a bilateral hearing loss disability is not warranted. 

In arriving at such decision, the Board considered the Veteran's reports of having experienced decreased hearing acuity.  He, as a lay person, is competent to report this observable symptom.  See Layno, 6 Vet. App. at 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, in this case, the degree to which the Veteran's hearing has decreased is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376   (noting that lay witness capable of diagnosing dislocated shoulder); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  Indeed, appropriate expertise is required to determine whether the Veteran's hearing acuity is impaired to the level of a hearing loss disability under VA regulations.  In this case, the record is negative for any evidence to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, while the Veteran is competent to report what he experiences, he is not competent to ascertain his level of hearing loss, as such is not readily subject to lay observation. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno, 6 Vet. App. at 465.  Accordingly, in this case, the Board assigns greater weight to the competent medical evidence, specifically the March 2013 VA audiological findings, than the Veteran's lay statements.

For the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral hearing loss disability, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2015).  Thus, the claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran contends that his tinnitus began in 1986, shortly before he left the service, after years of exposure to acoustic trauma.

A review of the Veteran's service treatment records shows that only whisper voice tests were conducted at enlistment April 1962, which showed normal hearing.   The first audiogram on file was completed at reenlistment in February 1967 and showed normal hearing from 500 Hertz to 6000 Hertz in both ears.  Over a dozen hearing tests were completed during service.  A few showed a mild hearing loss at one
frequency in one ear (February 1971, July 1972, November 1982, and June 1984).  The Veteran's exit examination in February 1987 showed normal hearing.

Here, the Veteran was provided with a VA examination in March 2013.  At this examination, it was determined that the Veteran did show evidence of clinical hearing loss in military service.  The Veteran's audiological examination also revealed that he had current clinical hearing loss, but not for VA purposes.  It was also noted that the Veteran had a current diagnosis of tinnitus that was related to his clinical hearing loss.  However, in so opining, the VA examiner did not clarify whether the Veteran's tinnitus was related to his current hearing loss or developed during service as a result of his in-service clinical hearing loss.  There was no discussion of the Veteran's lay statements in this regard.

The Veteran was provided with an addendum opinion in May 2013.  In regard to the question of the etiology of the Veteran's tinnitus, the VA examiner opined that he could not provide an opinion without resort to mere speculation.  In support, he provided that, because the Veteran's service entrance examination was a whisper test, and therefore not as reliable as an audiogram, he could not determine whether the Veteran actually experienced a threshold shift during service that would be consistent with acoustic trauma.  However, the examiner did not discuss the fact that the Veteran's records did show evidence of a mild hearing loss in service and that the Veteran had provided lay statements that his symptoms of tinnitus had begun in his last years of service.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, A VA examination is inadequate where a VA examiner ignores the veteran's lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The Board finds that the VA examination opinions of record in regard to the Veteran's tinnitus are inadequate, as they do not appear to take into consideration the Veteran's subjective complaints of tinnitus developing during his last years of military service.  As such, upon remand, the VA examiner must consider and discuss the Veteran's lay statements, to include statements regarding exposure to acoustic trauma and in-service onset of tinnitus symptoms during the last years of military service.

Additionally, while the March 2013 VA opinion appears to find that the Veteran's current tinnitus is related to hearing loss, it is unclear as to whether the examiner is refereeing to the Veteran's current hearing loss and, thereby, indicating that it developed after service, or if he is providing that such is related to the Veteran's in-service findings of mild hearing loss, thereby providing a basis for in-service onset.  This issue was not further clarified by the VA examiner in the May 2013 addendum opinion, as he merely found that he could not provide an opinion regarding the Veteran's tinnitus without resort to mere speculation on account of the fact that an in-service threshold shift could not be determined.  Accordingly, on remand, the VA examiner must indicate to which period of hearing loss he has attributed a relationship to the Veteran's tinnitus.  Additionally, the VA examiner must provide an in depth discussion regarding the reasons why the Veteran's in-service mild hearing loss can or cannot be used as an indicator of the development of tinnitus in-service.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the RO should return the Veteran's claims file to the VA examiner who conducted the May 2013 VA examination.  If that examiner is no longer available, the Veteran's claims file should be provided to an examiner of like skill and qualification. The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician. 
The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that tinnitus had its onset in service.  In particular, the examiner must discuss the Veteran's lay statements regarding in-service onset and exposure to acoustic trauma.  

Further, the examiner should clarify whether the Veteran's tinnitus has been etiologically attributed to the Veteran's in-service mild hearing loss findings or the Veteran's current clinical hearing loss only.  

Additionally, the examiner should explain why the Veteran's in-service findings of mild hearing loss are or are not sufficient to show the effects of exposure to acoustic trauma and, in turn, an indication that the Veteran's onset of tinnitus occurred simultaneously in service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271   (1998).

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


